 

cLERK, U.s. merch couBT
EASTERN DlsTRlcT oF cAL\W|/\.

BY

 

DEPUTV CL.EHA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

 

CASE NUMBER
UNITED sTATEs oF AMERICA, 1117-CR-00198 LJ@
Plaintiff(s)
V.
0RDER oN APPLICATION FoR wRIT 0F
HABEAS coRPUs AD TEsTIFICANDUM
DANIEL erLANUEvA,
Defendant(s).

 

The Court hereby ORDERS the Application for Writ of Habeas Corpus ad Testificandum submitted
herewith be GRANTED and that a Writ of Habeas Corpus Ad Testificandum be issued to secure the appearance of
Gabriel Gomez, who is a material witness in the above-referenced proceedings and who is confined at the Fresno
' County Jail, l225 M Street, Fresno, CA 93721, (888) 373-7011. n

In order to secure this inmate’s attendance at these proceedings, it is necessary that a Writ of Habeas Corpus
ad Testiflcandum issue, commanding the custodian to produce the inmate before the Honorable Lawrence .I. O’Neill,
United States District Court, Eastern District of Califomia, 2500 Tulare Street (7th Floor), Fresno, California 93721,
on May 7, 2019, at 8:30 a.m.

ACCORDINGLY, IT IS HEREBY ORDERED that:-

l. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the Warden
or head officer of the Fresno County Jail to produce the inmate named above to testify in the United States District
Court, at the time and place noted above, and from day to day until completion of court proceedings or as ordered
by the court; and thereafter to return the inmate to the Fresno County Jail;

2§ The custodian is ordered to notify the court of any change in custody of this inmate, and is ordered to
provide the any new custodian with a copy of this writ; and

3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of habeas corpus ad
testificandum on the Fresno County Jail, 1225 M Street, Fresno, CA 93721. `

///
///
///

 

WRIT OF HABEAS CORPUS AD TESTIFICANDUM
To: The Warden or Lead Offlcer, Fresno County Jail, 1225 M Street, Fresno, CA 93721:
WE COMl\/IAND you to produce the inmate named above to testify before the United States District Court,

before the Honorable Lawrence J. O’Neill, United States District Court, Eastern District of California, 2500 Tulare
Street (7th Floor), Fresno, California 93721, on May 7, 2019, at 8:30 a.m.

Dated: Q’HQ‘ iad ' Z:_P‘ /42/"[`

U.S. District JudMMagistrate Judge
Er rca f (;-/’0\<§5€¢1/\

 

 

